Title: General Orders, 26 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Wednesday Augt 26th 1778.
            Parole Georgia—C. Signs Gibralter—Gosport.
            
          
          Guards are to be placed at proper distances in front and Rear of the Brigades to see
            that the soldiers make use of the Vaults prepared for them; The Purity of the Air and
            Wholesomness of the Camp depend so much upon the observance of this order that it is
            expected it will be strictly attended to and every soldier severely punished who is
            found guilty of a breach of it.
          
          The Brigade Quarter Masters are immediately to have racks fixed up to prevent the great
            Waste of Forage, occasioned by feeding upon the ground. they are likewise to see that
            the Waggoners remove the dung and Litter once a Week & burn it.
          The Pay-Masters who have not received Pay for their regiments for April & May
            are to apply to the Pay-Master General tomorrow.
          The Commanding Officer of each Company is to keep an exact Size-Roll by which his men
            are to be drawn up in a single rank, sizing from right to left the tallest being on the
            right and the shortest on the left, then doubling towards the Center, the Whole is to be
            thrown into two Ranks the shortest in the Front and the tallest in the Rear Rank.
          In all firings the Words “Take Sight![”] are to be substituted
            in Place of the Word of Command “Present![”]
        